Motion Granted; Order filed June 29, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00025-CR
                                ____________

                 MARCUS DURAN CARSWELL, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 25th District Court
                          Colorado County, Texas
                      Trial Court Cause No. 17-090-CR

                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant filed a motion requesting
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738
(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is
granted.
      Accordingly, we hereby direct the Judge of the 25th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
July 14, 2021; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM


Panel Consists of Chief Justice Christopher and Justice Zimmerer and Hassan.